Rugg, C. J.
The plaintiffs are members and representatives of a labor union called the United Shoe Workers of America. The defendants, formerly members of the same union, are now members and representatives of another union called the Lasters’ Protective Union of Lynn. Both these unions are voluntary unincorporated associations. This is a suit in equity whereby the plaintiffs seek to restrain the defendants from taking any action to cause or intended to cause any parties to break certain agreements, to which the plaintiffs are parties, to employ members of the plaintiff union, and particularly from calling any strike directed to that end.
The case was sent to a master, whose findings so far as now material are that for several years previous to 1915 there existed *28in the city of Lynn several local branches of the United Shoe Workers of America. Composed of three delegates from each of these branches was a sub-organization known as Joint Council No. 1, designed to secure concentration of authority and efficiency of administration. It was authorized by the constitution of the union “to make agreements with manufacturers when prices and conditions are satisfactory to said Joint Council or Local Union. Said agreement [sic] to be of a uniform nature and to be issued by the General Executive Board.” In the early part of 1915, at the initiative of one Enwright, the publisher of a newspaper in Lynn, there was a movement for the purpose of formulating some agreement between manufacturers and workmen to promote industrial peace. As a result an agreement popularly known as the “Peace Pact” was framed. These agreements, identical in form, each to be signed by a representative of the Joint Council No. 1 of the United Shoe Workers of America and by some manufacturer who chose to adopt it, were to continue in force one year with a stipulation for further extension, and provided for the adjustment of any differences that might arise between the contracting parties, that there should be no strikes or lockouts or cessation of work pending a decision as to differences, that all work of the employer in certain designated rooms and departments should be done by members of the United Shoe Workers of America, and that, so long as there was a sufficient number of these to do the work, no other help should be employed. Other clauses regulated different aspects of the relations between the employer and the members of the plaintiff union.
The master found that the agreements were all prepared and executed in the manner and by the agencies provided by the constitution of the United Shoe Workers of America. There are no subsidiary findings inconsistent with this general conclusion and, since the evidence is not reported, it must stand. The form of the agreement was indorsed unanimously by the resident committee of the general executive board and copies of it were printed by the general executive board and furnished to the Joint Council No. 1. This might have been found to be a substantial compliance with terms of the governing article of the constitution. The general executive board appears to have acted in some *29respects through what is termed a resident committee. Its powers by custom or otherwise are not set out in the master’s report. In the absence of specific findings it may be presumed in favor of the general finding that the powers here exercised may be delegated by the general executive board. So far as the agreement was modified after approval by the general executive board, if indeed in any instance there was a material change, it does not appear to affect any of the manufacturers referred to in the report as having signed the contract.
The contract in its general outlines is similar to that held legal in Hoban v. Dempsey, 217 Mass. 166. In this aspect the case at bar is governed by that decision. It is putting in the form of an agreement a stipulation that one named labor union shall have, so long as it is able to do it, all the work of the particular employer, a demand held to be within the limits of allowable competition in Pickett v. Walsh, 192 Mass. 572, 584. The contract does not appear to have been made for the purpose of injuring the defendants, who then were members of the plaintiff union, or for any purpose other than the mutual advantage of the contracting parties. It was entered into freely and not under compulsion or coercion. It was not entered into with a purpose to harm anybody. This does not infringe upon the principles established in Berry v. Donovan, 188 Mass. 353, and Shinsky v. Tracey, ante, 21, for decisive facts there present are not found in the case at bar. The case at bar also is distinguishable from Folsom v. Lewis, 208 Mass. 336, Hanson v. Innis, 211 Mass. 301, and similar decisions.
The finding that the defendants have sought to exert pressure upon some of the employers to break their contracts of employment with members of the plaintiff union is direct and unequivocal and is supported by ample facts set forth in the report. Such conduct was a clear invasion of rights of the plaintiff for which the law will provide a remedy. Berry v. Donovan, 188 Mass. 353. Truax v. Raich, 239 U. S. 33, and cases cited at page 38.
The rights seemed to the plaintiffs under their contracts are such as are protected in the ordinary case by injunction. Beekman v. Marsters, 195 Mass. 205. This principle often has been applied to labor cases and is pertinent to the facts here disclosed. Bogni v. Perotti, 224 Mass. 152, and cases cited at page 153. Fairbanks *30v. McDonald, 219 Mass. 291. Burnham v. Dowd, 217 Mass. 351. Reynolds v. Davis, 198 Mass. 294.
The defence of monopoly and violation of St. 1911, c. 503, was added to the answer by amendment after the master’s report was filed. It is manifest that the trial did not proceed on these issues. The mind of the master was not directed to them. The report is not framed with a view to the determination of these questions, and it is lacking in a finding of facts directed to that end and essential for a decision. Hence, it is unnecessary to consider these points. See Hoban v. Dempsey, 217 Mass. 166, and cases cited at page 171.

Decree affirmed with costs.